In a proceeding to stay arbitration, petitioner appeals from an order of the Supreme Court, *801Orange County, dated April 30,1973, which denied the application and directed the parties to proceed to arbitration. Order modified, on the law, (1) by inserting in the first decretal paragraph thereof, immediately after the provision that the application “is denied in all respects ”, the following: “ except that it is granted as to the following: the item in respondent’s claim dated March 15, 1972 ‘ Prospective legal expenses $25,000 ’ and so much of the further item therein ‘ Expenses in preparation of claim $4,200 ’ as includes attorneys’ fees ”; and (2) by adding to the second decretal paragraph the following: “except as limited herein ”. As so modified, order affirmed, without costs. Since the parties did not agree to submit the claim for attorneys’ fees to arbitration, said claim may not be submitted to the arbitrators (CPLR. 7513). The denial of the stay was otherwise proper. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.